     Case 2:89-cr-00190-SVW Document 1410 Filed 10/15/20 Page 1 of 3 Page ID #:2781



1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      DIANA L. PAULI (Cal. Bar No.150289)
4     Assistant United States Attorney
      International Narcotics, Money Laundering
5     and Racketeering Section
           1400 United States Courthouse
6          312 North Spring Street
           Los Angeles, California 90012
7          Telephone: (213) 894-3899
           Facsimile: (213) 894-0142
8          E-mail:    diana.pauli@usdoj.gov

9
      Attorneys for Plaintiff
10    UNITED STATES OF AMERICA

11
                              UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
      UNITED STATES OF AMERICA,                No. CR 89-190-SVW
14
                 Plaintiff,                    UNITED STATES’ NON OPPOSITION TO
15                                             DEFENDANT’S MOTION FOR
                       v.                      COMPASSIONATE RELEASE; EXHIBITS
16
      JUAN CARLOS SERESI,
17
                 Defendant.
18

19
           Plaintiff United States of America, by and through its counsel
20
      of record, the United States Attorney for the Central District of
21
      California, does not oppose defendant Juan Carlos Seresi’s motion for
22
      compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(ii).            The
23
      government agrees that defendant meets the criteria of the Policy
24
      Statement set forth at USSG § 1B1.13 and Application Note 1(B). 1
25
      Those provisions require defendant be at least 65 years old and have
26

27

28         1   In terms of defendant’s conduct and role in the offense, the
      government defers to defendant’s Presentence Report.
     Case 2:89-cr-00190-SVW Document 1410 Filed 10/15/20 Page 2 of 3 Page ID #:2782



1     served the lesser of 10 years or 75% of the imposed sentence.            As to

2     health, a defendant must be “is experiencing a serious deterioration

3     in physical or mental health because of the aging process.”            Id.

4            Here, defendant is 73 years old.      He has been in custody since

5     1989 - for approximately 31 years.        As to his health, recent medical

6     records show he has, inter alia, high blood pressure, a high BMI,

7     hyperlidemia, vision issues including age-related macular

8     degeneration, and hearing difficulties. 2       See United States v.

9     Chavez-Zarate, 2020 WL 5095936, at *7-8 (E.D. Cal. Aug. 28, 2020)

10    (coronary atherosclerosis in combination with risk of COVID-19

11    satisfy the age provision of § 1B1.13 for 66-year-old inmate).            The

12    government believes defendant does not currently pose a danger to an

13    individual or the community, and the likelihood of recidivism is very

14    low.       Bureau of Prisons, when it denied his request for release,

15    noted that defendant has an ICE detainer.         Therefore, defendant will

16    likely be deported if released from custody.         Deft. Mot., p. 2, Cohen

17    Decl. Ex.2.

18           If the court determines a sentence reduction is appropriate and

19    further decides to reduce the sentence to one of time served, the

20    government requests that in addition to the Supervised Release terms

21    previously set by the court at sentencing, the Court impose the

22    following additional terms: that prior to defendant’s release, he

23    complete all pre-release procedures, or any quarantine period

24

25           2Defendant’s recent BOP medical records are filed separately
      and under seal as Government’s Exhibits 1 and 2. Defendant’s BMI
26    places him at a high-risk for COVID-19 complication. See generally
      Centers for Disease Control, Coronavirus Disease 2019 (COVID-19)--
27    People Who Are At Higher Risk, available at
      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
28    precautions/people-at-higher-risk.html (last accessed October 14,
      2020).
     Case 2:89-cr-00190-SVW Document 1410 Filed 10/15/20 Page 3 of 3 Page ID #:2783



1     required by Bureau of Prisons COVID 19 policy or any related

2     procedures implemented at defendant’s current place of confinement.

3      Dated: October 15, 2020             Respectfully submitted,

4                                          NICOLA T. HANNA
                                           United States Attorney
5

6
                                           BRANDON D. FOX
7                                          Assistant United States Attorney
                                           Chief, Criminal Division
8

9

10                                         DIANA L. PAULI
                                           Assistant United States Attorney
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
